PITTMAN, Judge,
concurring in the result.
Judge Thompson’s dissent correctly notes that the juvenile court found the *212child to be dependent, thus invoking the juvenile court’s jurisdiction to determine custody throughout the child’s minority pursuant to § 12-15-30(b)(l), Ala.Code 1975. However, based on the evidence adduced at trial, I do not believe that substantial evidence supports the juvenile court’s determination that awarding custody of the child to the maternal grandparents was in the child’s best interests. Because I agree that the custody award to the maternal grandparents must be reversed, I concur in the result. In addition, I write specially to note that once a dependency determination is made, the dependency statutes imply that notice to the Alabama Department of Human Resources (“DHR”) should be given. See § 12-15-71(a), AJa.Code 1975. On remand, I would expect the trial court to request DHR supervision and review of any available relative resources with respect to the child in order to determine the best placement for the child.